*161The opinion of the court was delivered by
Williams, Ch. J.
The court do not perceive in this case any question of law determined, either by the referees or the county court, which they can re-examine. The referees, though they submit their report in the alternative, yet, in effect, find all the facts; and they should have drawn their own conclusion from them, without leaving the decision to the court. The question between the parties was, where was the true line between Lot 171 and Lot 1721 Both parties established a sufficient title to their respective lots. The determination of this question would depend on the finding of the referees, either where the true original line of division was, or whether the parties had established any other line. That owners of adjoining lots may settle and agree upon a boundary line between them, which, after fifteen years’ possession and acquiescence, will be binding, is very clear. The cases of Jackson v. Van Corlear, 11 Johns. 123, Jackson v. Ogden, 4 Johns. 143, and White v. Everest, 1 Vt. 181, recognize this principle. And when a line is marked between the lots, to which both parties claim as the division line for more than fifteen years, this is considered as decisive evidence that the line thus acquiesced in is the true line; and it is not to be disturbed by any survey or new line made after that period has elapsed. It appears that as to three of the corners of Lot No. 171 there was no dispute, and from the south-east corner the line which was acquiesced in, and which was an ancient line, had been run at some period, which may have been at the time the other lines and corners were made and marked. The parties in interest considered and treated it as the true line. The records do not afford the only evidence of the extent of a claim or possession. The existence of a line, the acquiescence of the parties, and the extent of their claim were facts, the existence of which any one interested might have learned on proper inquiry. The land was correctly described as part of Lot No. 171. After this period of acquiescence, the land in dispute became part of Lot No. 171. The judgment of the county court is therefore affirmed.